Citation Nr: 1447609	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  11-18 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a disability rating in excess of 60 percent for a thyroid disability, total thyroidectomy, with depressive disorder.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel






INTRODUCTION

The Veteran had active service from January 1990 to April 1990 and from September 1990 to September 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for depression and combined the evaluation of this disorder with the Veteran's service-connected thyroid disorder.  In the February 2011 rating decision, the RO determined that, even considering the depressive symptoms, a rating higher than 60 percent for the thyroid disability was not warranted.  In May 2011, the Veteran disagreed with the 60 percent evaluation assigned for the thyroid disability with depressive disorder, and he subsequently perfected his appeal with regard to this issue.

The Board remanded the claim for additional development in August 2013.  

A review of the Veteran's Virtual VA claims file reveals VA treatment records dated July 2011 to August 2013 and February 2014, and VA examinations dated August 2013 and November 2013.  


FINDING OF FACT

During the entire appeal period, the Veteran's hypothyroidism has been manifested primarily by a mental condition not requiring medication and associated gastrointestinal symptoms, without cold intolerance, muscular weakness, cardiovascular involvement, bradycardia (less than 60 beats per minute), or sleepiness.





CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent for a thyroid disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7903 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist 

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

As stated above, this case originates from the Veteran's claim for depression secondary to service-connected hypothyroidism.  While the Veteran was provided with notice for a claim based on secondary service connection, VCAA notice for an increased rating claim was not provided until January 2014, without any subsequent adjudication.  The Board first notes that the Veteran has been represented by an attorney during his appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  Additionally, the Veteran, through his representative asserted that he was entitled to a 100 percent rating as depression was considered and mental disturbance under the criteria for a 100 percent rating.  As such, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.  The evidence of record is against a finding that he has been prejudiced by a lack of proper VCAA notice.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'L Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  Therefore an additional remand is not necessary.  Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's service treatment records and post-service VA treatment records have been associated with the claims folder.  Additionally, the Veteran has not identified any other outstanding records that have not been requested or obtained.  

The Veteran was provided with VA examinations in December 2010, August 2013, and November 2013.  The Board finds that, when taken together, the VA examination reports are adequate because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's hypothyroidism, and any possibly related symptoms, in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board is also satisfied that there has been substantial compliance with the August 2013 remand directives, which included affording the Veteran another VA examination.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  
The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

The Veteran's hyperthyroidism is evaluated under Diagnostic Code 7903.  See 38 C.F.R. § 4.11.  A 10 percent rating is warranted for hypothyroidism with fatigability, or; continuous medication required for control.  A 30 percent rating is warranted for hypothyroidism with fatigability, constipation, and mental sluggishness.  A 60 percent rating is assigned for hypothyroidism with muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is warranted for hypothyroidism with cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119 (2013).

Factual Background

VA treatment records dated April 2006 to February 2014 show the Veteran's pulse was noted as 61 to 91 beats per minute.  
A February 2010 VA treatment record noted that the Veteran had not had a significant weight change in the prior six months.  

An October 2010 VA treatment record shows that the Veteran reported that his thyroid may be "out of whack".  The Veteran reported that in the prior six to eight weeks he had noticed fatigue and some anger issues.  The Veteran reported that he felt less motivated and feared that he may be becoming depressed.  The Veteran also reported that he worked nights at the post office distribution center and his sleep pattern had changed as of late.  The Veteran reported that he had an abbreviated sleep cycle.  

The Veteran was afforded a mental health VA examination in December 2010.  After review of the Veteran's claim file and mental status examination, the examiner diagnosed "depressive disorder due to a general medical condition (thyroidectomy)".  The examiner noted that the Veteran had a history of parent child relational issues as his daughter had serious mental and physical disabilities.  The examiner explained that the effect this has had on the Veteran occupationally has been fairly substantial for the time that he has missed work.  The examiner concluded that this was the most prevalent issue not related to military service.  The examiner also explained that evidence noted for thyroidectomy was at least as likely as not indicative of the Veteran exhibiting a low grade depressive disorder due to the thyroidectomy.  

Private treatment records dated December 2010 show that the Veteran's pulse was noted as 77 beats per minute.  

A June 2011 VA treatment records shows that the Veteran sought treatment regarding his divorce from his wife and sleep difficulties.  The Veteran again reported that he worked the night shift.  The Veteran further reported that he had trouble falling asleep, and when he does fall asleep he sleeps for three to four hours maximum at a time.  The Veteran also admitted to low energy, especially mentally.  The Veteran reported that due to stress his mood can shift at times and he does have some increased sadness.  

The Veteran was afforded a thyroid and parathyroid VA examination in August 2013.  The Veteran reported that the fact that his thyroid level had not been normal had caused symptoms of anxiety.  The Veteran reported that his anxiety affects his sleep and affects his ability to sleep.  The Veteran reported that this was getting worse as he gets older.  The Veteran also reported that the anxiety has caused some stomach reflux symptoms.  The Veteran reported that his present weight was approximately 163 pounds.  The Veteran also reported that his height was 5ft 8 inches.  The Veteran reported that he last saw a psychiatrist approximately three months prior.  He reported that he was prescribed a medication last year for anxiety.  The Veteran reported that at the time of the examination he was not on any medications for psychiatric condition or for anxiety.  The Veteran reported that he has worked nights at the post office since approximately 1995.  The Veteran reported that his thyroid level is not stable which he felt had caused more stress.  The Veteran reported that he was going through a divorce for the prior three years and stated it was not final yet.  

The examiner noted that continuous medication was required for control of a thyroid or parathyroid condition.  The examiner noted that the Veteran did not currently have findings, signs or symptoms, attributable to a hypothyroid condition.  On physical examination the Veteran's heart rated was 60 beats per minute.  The Veteran's eyes, neck, and reflex examination were noted as normal.  The examiner noted that the Veteran has a scar on his neck that was related to treatment for his thyroid condition.  

The examiner noted that the Veteran suggested that his thyroid disability had caused two problems, anxiety, which lead to GERD (gastroesophageal reflux disease).  After review of the Veteran's medical record the examiner concluded that it was less likely than not that any manifestations or current complaints were associated with the Veteran's thyroid disorder.  The examiner explained that October 2011 records noted TSH (thyroid-stimulating hormone) at a normal level; June 2012 records noted Free T4 and TSH at normal levels; January 2013 records noted TSH at slightly elevated level; and records from August 2013 noted TSH at a normal level.  The examiner further explained that records from January 2013 and August 2013 suggest the Veteran's TSH levels responded nicely to an increased dose of Synthroid from 0.137mg to 0.15mg.  The examiner also noted that difficult control of the Veteran's thyroxin level was not noted in the medical records.  

The Veteran was also afforded a VA Mental Disorders examination in November 2013.  The Veteran reported that he was going through a divorce.  The Veteran reported that they had been separated since May 2011.  The Veteran reported that he was living in a town house with twin daughters who are 14 and his son who is 11.  The Veteran reported that in terms of social activity he has very little, mainly just going to work and coming home and taking care of his children.  The Veteran reported that he was employed at the present time as a mail processor.  The Veteran reported that when he is not working he "'hardly sleep, two or three hours a day, walk around the house, straighten things out, just around the house.'"  The examiner noted that when asked if he had anything to add at the end of the interview, the Veteran said reported that he has been treated for GERD and anxiety and he knows "it is not his stomach".  He also reported that as he grows older his problems are worsening.  The Veteran also reported that "they" say he sees the psychiatrist due to his marriage but he was taking anxiety pills before that.  The Veteran also reported that he is unable to sleep because of his worries.  

The examiner diagnosed adjustment disorder with depression and anxiety.  The examiner noted that the Veteran had a prior diagnosis of depressive disorder due to general medical condition (thyroidectomy).  The examiner noted that the Veteran did not voice any mental disorder related to the physical health issue noted above at the time of the examination, but did note a general concern about his physical health, and the stressors in his life.  The examiner explained that the Veteran did not appear to meet the DSM-IV criteria for depressive disorder due to general medical condition (thyroidectomy) at the time of the examination, but did meet the criteria for adjustment disorder as noted above.  The examiner further noted that the Veteran was single parent with three minor children, working full-time, and feeling the stress of his life situation.  The examiner noted that he was not in any active mental health treatment, or taking any mental health medication.  

Analysis

The Board notes that over the course of the appeal period the lay and medical evidence is against a finding that the Veteran has cold intolerance, muscular weakness, cardiovascular involvement, or bradycardia (less than 60 beats per minutes) as required for the next higher rating.  Instead the medical evidence of record shows that the Veteran's pulse has been noted as between 61 and 91 beats per minute.  The service-connected condition has been manifested primarily by a mental condition not requiring medication and associated gastrointestinal symptoms, without cold intolerance, muscular weakness, cardiovascular involvement, bradycardia (less than 60 beats per minute), or sleepiness. While the Veteran has reported sleepiness, the August 2013 VA examiner concluded that the Veteran did not currently have findings, signs or symptoms, attributable to a hypothyroid condition.  The examiner also concluded that it was less likely than not that any manifestations or current complaints were associated with the Veteran's thyroid disorder.  The Board notes that the Veteran is competent to report his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  However, determining the nature and etiology of those symptoms requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board finds that the August 2013 VA examination report to be the most probative evidence in this regard.  

The Board acknowledges that the Veteran has been noted as having both depression and adjustment disorder during the appeal period.  The Board also acknowledges that there are differing opinions as to whether the Veteran's psychiatric conditions are related to his hypothyroidism.  However, as the evidence of record is against a finding that the Veteran's symptoms more nearly approximate the criteria for a 100 percent rating, a rating in excess of 60 percent is not warranted.  The Board notes that the evidence of record indicates the Veteran's symptoms may have improved.  However, the RO did not disturb the Veteran's currently assigned 60 percent rating and neither will the Board.  

Additionally, there is no indication that the Veteran's hypothyroidism warrants an increased rating under any other diagnostic code relating to the endocrine system as the evidence of record does not demonstrate that the Veteran has met the clinical criteria for the other diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Codes 7900-7919(2013).  Furthermore, as the Veteran has already been granted service connection for scars associated with his hypothyroidism, a scar separate rating is not warranted.  See 38 C.F.R. § 4.14 (2013). 

The Board has also considered whether a staged rating is appropriate.  However, as outlined above, the Veteran's symptomatology has not warranted a disability evaluation in excess of 60 percent at any time during the pendency of this claim.  As such, staged ratings are not warranted.

Accordingly, the preponderance of the evidence is against the Veteran's claim, and the claim for a disability rating higher than 20 percent for the service-connected hypothyroidism must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hypothyroidism with the established criteria found in the rating schedule.  However, as discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Additionally, the Board acknowledges the Veteran's subjective complaints; however, the Board finds that the Veteran has not described any exceptional or unusual features of his disability.  Furthermore, the medical evidence of record is against a finding that any of the non-psychiatric symptoms are related to the Veteran's service-connected disability, as illustrated by the August 2013 VA examination.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that a claim for TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The evidence of record does not show, and the Veteran does not contend, that he is unemployable due to his hypothyroidism.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.  


ORDER

Entitlement to a disability rating in excess of 60 percent for a thyroid disability, total thyroidectomy, with depressive disorder, is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


